—Appeal from a judgment of the County Court of Clinton County, rendered July 25, 1977, convicting defendant, upon his plea of guilty, of the crime of possession of a controlled substance in the fifth degree. The judgment must be affirmed. The affidavits in support of the search warrant contained sufficient facts to demonstrate the reliability of the confidential informer and of his information (People v Hanlon, 36 NY2d 549). The guilty plea waived any question as to the sufficiency of the Grand Jury minutes (People v Gemmill, 54 AD2d 1034; CPL 210.20, subd 1, par [b]; 210.20, subd 2; 210.30, subd [6]) and as to the propriety of the denial of defendant’s motion for a separate trial (People v Smith, 41 AD2d 893; *789People v La Ruffa, 40 AD2d 1022, affd 34 NY2d 242, affd on remand 37 NY2d 58, cert den 423 US 917). The contention that defendant was forced to enter his plea in order to save his wife from trial is likewise without merit and the motion to withdraw his plea of guilty was properly denied (People v Nixon, 21 NY2d 338; People v Barrett, 33 AD2d 633). Judgment affirmed. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.